EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) made this 10th day of December 2012, is
by and between U.S.A. Graphite, Inc., a Nevada corporation, having its principal
place of business located at 848 N. Rainbow Blvd. #3550 Las Vegas, Nevada 89107,
hereinafter referred to as (the "Employer" or the "Company"), and Wayne
Yamamoto, hereinafter referred to as (the "Employee").

 

ARTICLE 1.

TERM OF EMPLOYMENT

 

1.1 Term. Employee's employment by Company shall commence on November 1, 2012,
and shall continue at-will as defined by Nevada state law. At-will employment
may be terminated by either the Employer or Employee at any time with or without
cause. Employer and Employee agree to give to the other party written notice of
termination. If Employee's employment ends, the Employee's status as an officer
of the Company shall also be terminated.

 

1.2 Probation Period. As of the commencement date of the Term, the Employee's
employment is subject to a mandatory 90 day probation period, whereby the
Employee must demonstrate exemplary performance satisfactory to management and
in compliance with the standards set forth in the U.S.A. Graphite, Inc. Employee
Handbook. At the end of the Probation Period, management shall conduct an
Employee review to determine whether the Employee has met all performance
standards required for continuation of Employee's employment

 

 

ARTICLE 2.

DUTIES OF EMPLOYEE

 

2.1 General Duties. The Employee shall serve as Chief Executive Officer for the
Company. The Employee shall do and perform all services, acts, and obligations
associated with their position for the Company, including but not limited to the
establishment of operations of the Company. The Employee shall be a/an exempt
(Exempt or Non-Exempt Employee) under the provisions of the 1974 Federal Wage
Hour Law as defined in Article 3, Section 3.2 of this Agreement. Any action
undertaken on behalf of the Employer shall be done prudently and in good faith
in furtherance of the Employer’s business.

 

2.2 Changes in Duties. The Employer may change the duties of the Employee from
time-to-time without resulting in a cancellation of this Agreement.
Notwithstanding any such change, the employment of the Employee shall be
construed as continuing under this Agreement as modified.

 

 

2.3 Devotion of Time to Employer's Business. The Employee shall work as many
hours and days as reasonably necessary to perform the duties required by the
Company. During said hours, the employee, shall devote his entire productive
time, ability, and attention to the business of the Employer during the term of
this contract. The Employee shall not directly or indirectly render any services
of a business, a commercial, or a professional nature to any other person or
organization, whether for compensation or otherwise, without the prior written
consent of the Employer.

 

 

ARTICLE 3.

COMPENSATION OF EMPLOYEE

 

3.1 Salary. As compensation for services provided hereunder, the Employee shall
receive from the Company a salary of $2,000.00 per month, which shall be payable
proportionately on the Company's regular payroll payment dates for its
employees. Employee's salary shall be subject to change at the discretion of the
Company.

 

3.2 Exempt/Non-Exempt Employees. Employees classification as Exempt or
Non-Exempt shall be determined by management and noted in Article 2, Section 2.1
of this Agreement.

 

(a) A Non-Exempt Employee shall received bi-weekly compensation and is entitled
to overtime compensation under the 1974 Federal Wage Hour Law. Non-Exempt
Employee's are paid according to the number of hours they worked per week and
receive overtime pay at time and one-half for hours worked beyond a 40-hour week
in accordance with the law. Non-exempt employees may not incur overtime without
the specific permission of a supervisor, and supervisors must be able to give
suitable justification for incurring such overtime charges to the Director of
Human Resources and the Vice President for Financial Affairs.

 

(b) Exempt Employees are those in executive, managerial, administrative, and
learned professional positions (monthly) are exempt from overtime law
provisions; exempt employees are paid an annual salary, rather than an hourly
wage. Exempt employees are expected to work the number of hours necessary to
complete responsibilities, assignments and objectives by their supervisor, and
as necessary, this may mean that at times exempt employees work more hours than
the standard 40-hour work week.

 

3.2 Additional Compensation. As additional compensation for services rendered to
the Company, hereunder, the Employee is to receive 30,000,000 shares of the
Company’s restricted common stock. Employee shall also receive such bonuses,
whether incentive, merit or otherwise, in the form of either cash, stock, or
otherwise, as the Company determines from time to time.

 

3.3 Adjustments to Salary and Bonuses. Notwithstanding the above, the Employer
in its sole discretion may give salary raises and bonuses to Employee based upon
Employee’s job performance.

 

3.4 Deduction for Taxes. The Employer shall have the right to deduct from the
compensation due to the Employee hereunder any and all sums required for social
security and withholding taxes and for any other federal, state or local tax or
charges which may not be in effect or hereafter enacted or required as a charge
on the compensation of the Employee.

 

3.5 Employee Benefits. During the period of Employee's employment by the
Company, Employee may be entitled to participate in all of the Company's
qualified retirement plans and welfare benefit plans. In accordance with the
U.S.A. Graphite, Inc. Employee Handbook, the Employer has established a “Paid
Time Off” program (PTO) under which vacation, holiday, and sick time are put
into one time bank and administered together. Please see the U.S.A. Graphite,
Inc. Employee Handbook for a description of vacation, holiday and sick time
benefits that may be available.

 

At such time as the Employer adopts and establishes a Health Care Insurance
program, the Employee may be entitled to coverage under the Employer's Health
and Dental Insurance, subject to mutual agreement between Employer and Employee
as to their respective sharing of expenses and costs of the plan.

 

 

ARTICLE 4.

REIMBURSEMENT OF EXPENSES

 

4.1 Reimbursement of Expenses. All business expenses reasonably incurred by the
Employee in promoting the business of the Employer may be paid for by the
Employee who will later be reimbursed by the Employer. Reimbursement shall only
be available if the Employee follows procedural requirements provided in the
U.S.A. Graphite, Inc. Employee Handbook, and acquires the written consent of the
Company prior to incurring such debt.

 





 

ARTICLE 5.

PROPERTY RIGHTS OF THE PARTIES

 

5.1 Inventions, Copyrights, Patents and Trademarks. The Employee agrees to fully
inform and disclose to the Employer all inventions, designs, improvements, and
discoveries which he now has or may hereafter have during the term of his
employment which pertain or relate to the business of the Employer or to any
experimental work carried on by the Employer, whether conceived by the Employee
alone or with others and whether or not conceived during regular working hours.
All such inventions, designs, improvements and discoveries shall be the
exclusive property of the Employer. The Employee should assist the Employer to
obtain patents on all such inventions, designs, improvements, and discoveries
deemed patentable. All patents obtained shall give the Company full and
exclusive title thereto, and protect the same against infringement by others.



 

5.2 Trade Secrets. The Employee during the term of employment under this
Agreement will have access to and become acquainted with various trade secrets,
consisting of devices, secret inventions, customer lists, customer requirements
and compilations of information, records and specifications, which are owned by
the Employer and which are regularly used in the operation of the business of
the Employer. The Employee shall not disclose any of the aforesaid Trade
Secrets, directly or indirectly or use them in any way, either during the term
of Employment or at any time thereafter, except as required in the course of his
employment. All files, records, documents, drawings, specifications, equipment,
and similar items relating to the business of the Employer, whether prepared by
the Employee or otherwise coming into his possession, shall remain the exclusive
property of the Employer and shall not be removed from the premises of the
Employer under any circumstances whatsoever without the prior written consent of
the Employer.

 

5.3 Non-Solicitation of Customers After Termination of Employment. The Employee
shall not, following the termination of employment, for whatever reason, either
directly or indirectly:

 

(a)Make known to any person, firm or corporation the names or addresses of any
of the customers of the Employer or any other information pertaining to them; or

 

(b)Call on, solicit, or take away, or attempt to call on, solicit, or take away
any of the customers of the Employer on whom the Employee called or with whom he
became acquainted during his employment with the Employer, either for himself or
for any other person, firm, or corporation.

 

5.4 Ownership of Employer and Customer Records. All Records of the Employer and
the accounts of customers and any other records and books relating in any manner
whatsoever to the business of the Employer, whether prepared by the Employee or
otherwise coming into his possession, shall be the exclusive property of the
Employer regardless of who actually purchased the original book or record. All
such books and records shall be immediately returned to the Employer by the
Employee upon any termination of Employee’s employment. If the Employee
purchases any such original book or record, he shall immediately notify the
Employer, who then shall immediately reimburse him.

 

5.5 Non-Competition Agreement. In connection with this Agreement, Employee
agrees that he shall not, either directly or indirectly, either as an employee,
employer, consultant, agent, principal, partner, shareholder, corporate officer,
director, or in any other individual or representative capacity, engage or
participate in or finance, directly or indirectly, any business venture that is
similar to and/or in competition in any manner whatsoever with the business of
the Company within the area, herein called "designated area" consisting of a 30
mile radius of Chloride, Arizona, for so long as Employee is employed by, or
associated in any manner with the Company and for a period of six (3) months
after the termination of Employee's employment with the Company.

 

Employee agrees not to solicit the customers of the Company for his personal
account or the account of any other person or entity other than the Company; the
Employee and Company agree that this covenant not to compete is enforceable and
necessary to protect the Company's Trade Secrets including, but not limited to,
patent and trademark designs, suppliers, company records and customer lists of
the Company.

 

In the event that any non-competition provision provided in Article 5, Section
5.5 of this Agreement is deemed unenforceable, it shall be severed and the
balance of this Agreement shall be enforced.



 

5.6 Return of Employer's Property. On termination of employment or whenever
requested by the Employer, the Employee shall immediately deliver to the
Employer all property in his possession or under his control belonging to the
Employer including, but not limited to the equipment, supplies, records, and
other personal property under Employee's control, which is the Employer's, in
good condition, with ordinary wear and tear and damage by any cause beyond the
reasonable control of the Employee excepted.

 

ARTICLE 6.

OBLIGATIONS OF THE EMPLOYEE

 

6.1 Non-competition by Employee. During the term of this Agreement the Employee
shall not, directly or indirectly, whether as an employee, consultant, agent,
principal, partner, stockholder, corporate officer, director, or in any other
individual or representative capacity, engage or participate in any business
that is in competition in any manner whatsoever with the business of the
Employer pursuant to Section 5.5 of this Agreement.

 

6.2 Indemnification. The Employee shall indemnify and save harmless the Employer
from all liability from loss, damage, or injury to the persons or property
resulting from the negligence or misconduct of the Employee.

 

 

 

ARTICLE 7.

CONFIDENTIALITY

 

7.1 Term of Confidentiality Period. During the period of the Employee’s
employment by the Company and for a two year period after termination, the
Employee shall hold in confidence and shall not disclose or publish, except in
the performance of his duties under this Agreement, any Confidential Information
that is presented or disclosed to the Employee in connection with his employment
by the Company.

 

7.2 Confidential Information. The term "Confidential Information" as used herein
shall mean (a) any and all information received by one party hereto (the
“Employee”) from the other party hereto (the “Employer”) regarding the
Employment, and (b) any and all information gathered by either in the course of
discussing and/or implementing the Employment Agreement, whether written or
oral, and if written, however produced, that would logically be considered
confidential, and which information shall include, without limitation, (i) all
ideas, concepts, strategies, corporate and financing structures, data,
summaries, reports, drawings, charts, specifications, forms, materials, term
sheets, agreements and contracts (including this Agreement) relating in any way
to the Employment, (ii) all information of any nature concerning either party’s
financial contacts and resources, distribution contacts and resources, technical
information and know-how, business dealings and negotiations with third parties,
potential mergers and acquisitions, shareholders, members, clients, employees,
consultants and affiliates, and (iii) the Company’s manufacturing processes,
customer lists, supplier lists, financial records, and communications made by
and between the Employee and Company with regards to any business of the
Company.

 

7.3 Non-Confidential Information

 

(a) Not withstanding Section 7.2, the term "Confidential Information" does not
include information which (i) is publicly available or becomes generally
available to the public other than as a result of a disclosure by the Employer,
(ii) becomes available to the Employee on a non-confidential basis from a source
other than the Employer, provided that such source is not bound by a
confidentiality agreement or other obligation of secrecy with the Employer, or
(iii) is independently developed by the Employee.

 

(b) The provisions of this Agreement prohibiting disclosure of Confidential
Information shall not apply to Confidential Information that the Employee is
lawfully required to disclose pursuant to an order of a court of competent
jurisdiction, provided that before making such disclosure the Employee shall
promptly notify the Employer of such disclosure order and upon request of the
Employer shall fully cooperate in contesting such disclosure. If after such
contest disclosure is still required, then the Employee shall seek
confidentiality treatment from the entity requiring disclosure to the extent
that the same is available.

 

7.4 Non-Confidential Information. Notwithstanding Section 7.2, the term
Confidential Information shall not include any information of material that (i)
is in, or has passed into, the public domain; (ii) is lawfully received by the
Employee from a third party; (iii) is required to be disclosed by Employee by
law or pursuant to an order determination issued by a court or any federal,
state or municipal regulatory or administrative agency; or (iv) was in the
possession of, or known by Employee prior to his Employment by Company.

 

7.5 Employee Acknowledgement.

 

(a) Employee agrees that he or she shall not, at any time, disclose, in whole or
in part, the Confidential Information to any third party, unless the Employer is
in possession of a duly executed Confidentiality, Non-Disclosure and
Non-Circumvention Agreement between the other party to this Agreement and the
third party to whom the Confidential Information would be disclosed. Employee
agrees that it shall not, at any time, disclose, in whole or in part, the
Confidential Information to any third party, without first obtaining express
written permission from the Employer. The Employee further and specifically
agrees not to disclose, in whole or in part, the Confidential Information
(including without limitation, the provisions of any term sheets or letters of
intent) to any third parties. Employee may not reveal Confidential Information
to any affiliates except those who are deemed by the Employer to be necessary,
and provided that the Confidential Information will be used by such affiliates
solely in connection with the business of the Company. The Employee shall take
all necessary and appropriate precautions to avoid the unauthorized disclosure
of Confidential Information. As used in this Agreement, “affiliates” shall
include but shall not be limited to (a) any entities of which either respective
party is an employee, officer, director, partner, member, ten percent or greater
shareholder, and any subsidiaries, partnerships or any other entities controlled
by such entities, (b) all officers, directors, agents, employees, partners, ten
percent or greater shareholders, consultants and advisors of each respective
party, and (c) any entity newly formed by either party subsequent hereto under
the same or a similar name.

 

(b)The Employee hereby acknowledges that the Confidential Information protected
hereunder is of an extraordinary nature and value and cannot, in the event of
any unauthorized disclosure or use by the Employee, be adequately or reasonably
compensated for in damages awarded in an action at law. Each party therefore
agrees that in the event of such unauthorized disclosure or use by the Employee,
the Employer shall be entitled to require of the Employee specific performance
of all acts and undertakings so required hereunder and to obtain injunctive and
other equitable relief to prevent any further violation of any provisions
herein. In any action taken by the Employer to enforce its rights under this
Agreement, the Employer shall be entitled to recover its costs of enforcement,
including reasonable attorney's fees.



 

7.6 Return of Confidential Information. If at any time the Employer requests in
writing, the Employee shall immediately return to the Employer all written and
tangible Confidential Information originating with the Employer (including
without limitation, all documents, business plans, booklets, proposals,
confidential memoranda, maps, letters, memos, drawings, charts, specifications,
discs, magnetic tapes, electronic files and data bases) and any and all copies
thereof.

 

7.7 Exclusive property of the Company. Confidential Information shall remain the
sole and exclusive property of the Employer. The Employee shall make no
commercial use whatsoever, in whole or in part, of the Confidential Information,
shall not use the Confidential Information to establish or operate or assist
anyone in the establishment or operation of a business, product or service
similar or in competition, directly or indirectly, with the business of the
Employer anywhere in the world. Further, the Employee shall not mechanically
copy or otherwise reproduce the Confidential Information. Nothing herein shall
be construed as to grant the Employee any right or license under any patent,
copyright, trademark or any other right relating to the Confidential
Information. Each party understands and agrees that any and all contracts
prepared by the other party hereto (not including the form of this Agreement)
are protected by copyright and/or by this Agreement and the Employee may not
copy or use in any manner, all or any portion of, such contracts for any purpose
other than in connection with the Employment.

 

7.8 Circumvention. The Employee will not, in any manner, circumvent, or attempt
to circumvent, the Employer by entering into any direct or indirect
negotiations, communications, or transactions, or solicit or accept any business
or financing from or for, any parties, contacts or sources introduced
(“Introduced Party”) to the Employee by the Employee, without the express prior
written consent of the Employer.

 

 

ARTICLE 8.

TERMINATION OF EMPLOYMENT

 

8.1 Termination of Employee. Employment in any position within the Company
pursuant to this Agreement is At-Will and may be terminated at any time for no
reason. If the Employee willfully breaches or habitually neglects his duties
which he is required to perform under the terms of this Agreement, or Employee
has insufficiently performed said duties of his employment, the Employer may at
its option terminate this Agreement in regards to that Employee, notwithstanding
Article 2, hereof, by giving written notice of termination to the Employee,
without prejudice to any other remedy to which the Employer may be entitled
whether at law, in equity or under the terms of this Agreement and pursuant to
the laws of the State of Arizona.

 

8.2 Compensation owed to Employee following Termination. Following termination
of the Employee’s employment with the Company for any reason, base salary at the
then existing rate, shall be prorated and paid through the effective termination
date. In accordance with the Company’s paid days off and vacation benefit policy
provided within the U.S.A. Graphite, Inc. Employee Handbook, no accrued vacation
or sick leave benefits may be paid out to the Employee, unless agreed upon in
writing.

 

8.3 Effect of Employer's Merger, Transfer of Assets or Dissolution. This
Agreement shall not be terminated by any merger or consolidation where the
Employer is not the consolidated or surviving corporation but shall be
terminated in the event of voluntary or involuntary dissolution of the Employer.
In the event of a merger, consolidation or sale the Employer shall take all
actions necessary to insure that such corporation or transferee is bound by the
provisions of this Agreement.

 

8.4 Compensation owed to Employee as Effect of Employer's Merger, Transfer of
Assets or Sale. In the event of a merger, consolidation or sale, the Employer
and surviving entity, shall take all actions necessary to ensure that Employee,
identified herein, is issued, upon or prior to the closing, any outstanding
stock awards, both common and/or preferred, warrants, or any other compensation
rights which have vested or should vest under this Agreement, immediately prior
to the date of closing of the aforementioned event.

 

 

ARTICLE 9.

GENERAL PROVISIONS

 

9.1 Damages for Breach of Contract. In the event of a breach of this Agreement
by either the Employer or Employee resulting in damages to the other party, that
party may recover from the party breaching the agreement any and all damages
that may be sustained.

 

9.2 Governing Law. This Agreement and the rights and obligations of the Company
and Employee shall be governed by and construed in accordance with the laws of
the State of Arizona without the application of any laws or conflicts of laws
that would require or permit the application of the laws of any other
jurisdiction.

 

9.3 Notices. Any notices to be given hereunder by either party to the other may
be effected by personal delivery in writing by either registered or certified
mail, postage prepaid with return receipt requested. Mailed notices shall be
addressed to the parties at their last known address. Notices delivered
personally shall be deemed communicated on the date of the delivery.

 

9.4 Entire Agreement. This Agreement supersedes any and all other agreements,
either oral or in writing, between the parties hereto with respect to the
employment of the Employee by the Employer and contains all of the covenants and
agreements between the parties with respect to such employment in any manner
whatsoever. Each party to this Agreement acknowledges that no representations,
inducements, promises or agreements, orally or otherwise, have been made by any
party, or anyone acting on behalf of any parties, which are not embodied herein,
and that no other agreement, statement, or promise not contained in this
Agreement shall be valid and binding. Any modification of this Agreement will be
effective only if it is in writing signed by the party to be charged.

 

9.5 Partial Invalidity. If any provision in this Agreement is held by a Court of
competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions shall nevertheless continue in full force without being impaired or
invalidated in any way.

 

9.6 Attorney's Fees and Costs. If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorneys' fees, costs, and necessary disbursements in
addition to any other relief to which he may be entitled.

 

9.7 Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration in accordance
with the rules of the American Arbitration Association, and judgment on the
award rendered may be entered in any court having jurisdiction thereof.

 

IN WITNESS WHEREOF, this Agreement is executed on the day and year first above
written.

 

 

EMPLOYER

 

U.S.A. GRAPHITE, INC.

A Nevada Corporation

 

 

_______________________________

By: Wayne Yamamoto

Its: Chief Executive Officer

 

 

 

By execution of this agreement, Employee acknowledges they have received a copy
of the U.S.A. Graphite, Inc. Employee Handbook and have had a reasonable amount
of time to read the Handbook.

 

EMPLOYEE

 

 

_________________________________

(Signature) (Date)

 

________________________________

Wayne Yamamoto

 

